10/20/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0167



                                       DA 19-0167
                                                                FILED
STATE OF MONTANA,                                               OCT 20 2020
                                                             Bowen Greenwood
             Plaintiff and Appellee,                       Clerk of Supreme Court
                                                              State of Montana

     v.                                                         ORDER

ALAN TODD RUFF,

             Defendant and Appellant.


      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including December 6, 2020, within which to file his response to the Motion to Withdraw
as Counsel of Record.
      No further extensions will be granted.
      DATED this a.tnay of October, 2020.
                                               For the Court,




                                                            Chief Justice